Citation Nr: 0103335	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active service from September 1944 
to June 1946 and from October 1950 to August 1952.  He died 
on October [redacted], 1997, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

The Board observes that, in the December 1998 rating 
decision, the RO also denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318 (West 1991), and 
these issues were included in the April 1999 Statement of the 
Case.  However, the appellant did not address these issues in 
her May 1999 Substantive Appeal.  The RO's August 2000 
Supplemental Statement of the Case indicated that the 
appellant had not completed an appeal of the denial of 
entitlement to DIC under 38 U.S.C.A. § 1318 and an extra 
month in which to respond was provided, however, in a 
response received later the same month, the appellant 
discussed only the section 1151 issue.  While the issue of 
entitlement to service connection for the cause of the 
veteran's death was mentioned by the appellant's 
representative in an August 2000 statement, this issue was 
not certified by the RO for appeal or mentioned in the 
representative's September 2000 Brief on Appeal.  Moreover, 
the appellant did not respond to a November 2000 Board letter 
informing her of problems with her Substantive Appeal.  As 
such, the Board finds that the only issue that is properly 
before the Board on appeal is entitlement to DIC under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for the cause of 
the veteran's death.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on October [redacted], 1997, and his Certificate 
of Death lists cardiac arrest as the immediate cause of 
death, with metastatic bladder cancer listed as an underlying 
cause of death.

3.  There is no medical evidence of record demonstrating a 
link between the cause of the veteran's death and any 
negligence or fault arising from VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for the cause of the veteran's death 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.358 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
appellant was advised of the evidence needed to support her 
claim and that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  The finds that no further assistance to the appellant is 
necessary in order to fulfill the VA's statutory duty to 
assist her in the development of facts pertinent to her 
claim.  Specifically, the RO has obtained all records of 
reported treatment of the veteran, including the records from 
his hospitalization at the time of death and an autopsy 
report.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Entitlement to 
service connection for the cause of a veteran's death is 
warranted where a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  38 U.S.C.A. § 1310(b) (West 1991); 38 
C.F.R. § 3.312 (2000).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2000).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
A contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2000).

Moreover, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).  
With claims filed on or after October 1, 1997, as here, a 
showing of negligence or fault is required for compensation 
under 38 U.S.C.A. § 1151.  But see Brown v. Gardner, 115 S. 
Ct. 552 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  

In the case at hand, the Board observes that, in an August 
2000 statement, the appellant asserted that her husband's 
death was hastened by the lack of proper treatment for left 
hip pain and pneumonia, the use of blood thinners, two falls 
in August 1997, and the use of physical restraints in October 
1997 that were described as a "traumatic assault."  The 
appellant also insisted that metastatic bone disease was not 
found upon autopsy.  She characterized the conduct of the 
veteran's physicians as "gross negligence."

The Board has reviewed the claims file and observes that 
biopsies from May 1995 first revealed bladder cancer.  
Subsequently, in July and August of 1995, the veteran was 
hospitalized at a VA facility for chemotherapy 
administration.  A May 1997 VA hospital report indicates that 
the veteran refused subsequent chemotherapy or surgery.  At 
that time, the veteran underwent a blood transfusion to 
stabilize his hematocrit and irrigation of the bladder.  This 
report further indicates that the veteran was placed on a 
"do not resuscitate" status.  A June 1997 VA treatment 
record indicates that the veteran did undergo radiation 
therapy at that time.

In July 1997, the veteran was readmitted to a VA facility.  
At the time of this admission, he again refused chemotherapy 
and surgical intervention.  Also, by the time of this 
hospitalization, the veteran's cancer had metastasized to his 
left ischial spine, lung, and possibly to the ribs.  During 
this hospitalization, the emphasis was on comfort care, as 
the veteran's pain had increased.  However, the veteran's 
deteriorating condition was manifested by increasing 
lethargy, confusion, severe depression, and shortness of 
breath.  Although the veteran fell on two occasions in early 
August 1997, his treatment providers specifically found no 
residual injury.  Prior to the veteran's death, his wife was 
notified that he was terminally ill and that, although he had 
been treated aggressively, this would not change the course 
of his outcome.  The veteran was mechanically ventilated and 
remained on high dose pressors until October [redacted], 1997, when 
he was found to be unresponsive.  After unsuccessful efforts 
at resuscitation, the veteran was declared dead on that same 
date.  

The report of an autopsy from November 1997 indicates the 
presence of large cell poorly differentiated carcinoma 
present in the urinary bladder and in all five lobes of the 
lungs.  Other diagnoses included pulmonary emphysema, mild 
and patchy inflammatory infiltrate of the lungs bilaterally, 
serous pleural effusion, pleural adhesions, early bilateral 
osteoarthritis of the hips, bilateral glomerulosclerosis, 
mild hepatic fibrosis, and focal mild myocardial fibrosis.  

Upon reviewing the veteran's VA records, the Board finds no 
basis for concluding that any actions on the part of VA 
treatment providers contributed to cause his death.  Rather, 
these records reflect that the veteran's bladder cancer 
metastasized to such a degree that systemic failure resulted, 
given the veteran's apparent refusal of surgery and continued 
chemotherapy.  The veteran's cancer was clearly confirmed by 
biopsy (during his lifetime) and an autopsy.  In no way do 
the VA treatment records suggest any negligence or fault on 
the part of VA treatment providers, as required by 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a causal relationship between 
the veteran's death and VA treatment, let alone one resulting 
from negligence or fault.  The Board is empathetic with the 
appellant in view of the death of her husband and does not 
doubt the sincerity of the beliefs she has articulated 
regarding the quality of the treatment that the veteran 
received from the VA.  However, the Board emphasizes that 
there simply is no medical evidence to support the contention 
that the veteran's death resulted, even in part, from VA 
treatment.  As indicated above, the veteran's in-hospital 
falls, alleged by the appellant to have contributed to his 
death, were noted during hospitalization to have resulted in 
no significant injury.  Moreover, as the appellant is a 
layperson not shown to possess the medical training and 
expertise necessary to render an opinion as to medical 
causation, her contentions cannot be found to constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  
 
In the absence of competent medical evidence supporting the 
appellant's claim of entitlement to DIC under 38 C.F.R. 
§ 1151 (West 1991 & Supp. 2000) for the cause of the 
veteran's death, this claim must be denied.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against 
this claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to DIC under 38 C.F.R. § 1151 (West 
1991 & Supp. 2000) for the cause of the veteran's death is 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

